NUMBERS 13-21-00033-CV & 13-21-00034-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


NORA RODRIGUEZ AND
EDUARDO RODRIGUEZ,                                                       Appellants,

                                           v.

LONE STAR NATIONAL BANK AND
MARTIN VOLPE, SENIOR VICE PRESIDENT,                                       Appellees.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Silva
               Memorandum Opinion by Justice Benavides

      Appellants Nora Rodriguez and Eduardo Rodriguez have attempted to appeal

various orders and rulings issued in trial court cause number C-4231-17-B in the 93rd

District Court of Hidalgo County, Texas. In our appellate cause number 13-21-00033-CV,

we have docketed appellants’ notice of appeal regarding the trial court’s August 13, 2020
order granting summary judgment in favor of appellees Lone Star National Bank and

Martin Volpe, Senior Vice President. In our appellate case number 13-21-00034-CV, we

have docketed appellants’ notice of appeal regarding the trial court’s “findings that its

plenary power over the matters presented in this cause has expired” and the trial court’s

order of December 23, 2020 concluding that it was “without authority to further act.” We

address these causes in one opinion in the interests of judicial efficiency and economy.

       On January 26, 2021, in our cause number 13-21-00033-CV, the Clerk of this

Court advised appellants that it appeared that their appeal had not been timely perfected,

instructed them to correct the defect, if possible, within ten days, and informed them that

the appeal would be dismissed if the defect was not cured. See TEX. R. APP. P. 37.1, 42.3.

That same day, in our cause number 13-21-00034-CV, the Clerk advised appellants that

it appeared that there was not a final, appealable order, directed appellants to correct the

defect, if possible, within ten days, and advised them that the appeal would be dismissed

if the defect was not corrected. See id. R. 42.3. Appellants did not respond to the Clerk’s

directives or otherwise attempt to correct the defects in either appeal.

       On March 3, 2021, in each of these appellate causes, the Clerk advised appellants

that they were delinquent in remitting the $205.00 filing fees for the appeals and notified

them that the appeals would be dismissed if the fees were not paid within ten days. See

id. Appellants did not respond or pay the fee in either case.

       We are to construe the Texas Rules of Appellate Procedure reasonably, yet

liberally, so that the right to appeal is not lost by imposing requirements not absolutely

necessary to effectuate the purpose of a rule. Republic Underwriters Ins. Co. v. Mex-Tex,


                                             2
Inc., 150 S.W.3d 423, 427 (Tex. 2004); Verburgt v. Dorner, 959 S.W.2d 615, 616–617

(Tex. 1997); Jardon v. Pfister, 593 S.W.3d 810, 820 (Tex. App.—El Paso 2019, no pet.).

Nevertheless, this Court has the authority to dismiss an appeal for want of jurisdiction,

want of prosecution, or because the appellants have failed to comply with a requirement

of the appellate rules, a court order, or a notice from the clerk requiring a response or

other action within a specified time. See TEX. R. APP. P. 42.3(a),(b),(c); Smith v. DC Civil

Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.).

       An appellate court has “an obligation to examine [its] jurisdiction any time it is in

doubt . . . .” Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 774 (Tex. 2020). As a general

rule, appeals may be taken only from final judgments. Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). Exceptions to this general rule are provided by statutes

that specifically authorize interlocutory appeals of particular orders. City of Watauga v.

Gordon, 434 S.W.3d 586, 588 (Tex. 2014); see, e.g., TEX. CIV. PRAC. & REM.CODE ANN. §

51.014 (listing several interlocutory orders that may be appealed). And, absent a timely

filed notice of appeal, an appellate court lacks jurisdiction over the appeal. In re United

Servs. Auto. Ass’n, 307 S.W.3d 299, 307 (Tex. 2010) (orig. proceeding); Jarrell v.

Bergdorf, 580 S.W.3d 463, 466 (Tex. App.—Houston [14th Dist.] 2019, no pet.); Baker v.

Regency Nursing & Rehab. Ctrs., Inc., 534 S.W.3d 684, 684–85 (Tex. App.—Corpus

Christi–Edinburg 2017, no pet.). Generally, a notice of appeal is due within thirty days

after the judgment is signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of

appeal is extended to ninety days after the date the judgment is signed if, within thirty

days after the judgment is signed, any party timely files a motion for new trial, motion to


                                             3
modify the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See id. R. 26.1(a); TEX. R. CIV. P. 296, 329b(a),(g);

Young v. Di Ferrante, 553 S.W.3d 125, 128 (Tex. App.—Houston [14th Dist.] 2018, pet.

denied).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that these appeals should be dismissed. In cause number

13-21-00033-CV, appellants filed their notice of appeal more than five months after the

judgment was signed, and the appeal is thus untimely. See generally TEX. R. APP. P. 26.1.

In cause number 13-21-00034-CV, appellants have failed to demonstrate that we have

jurisdiction over the attempted appeal. See City of Watauga, 434 S.W.3d at 588;

Lehmann, 39 S.W.3d at 195. Further, appellants have failed to pay their fees in either

cause. See TEX. R. APP. P. 42.3(c). Accordingly, we dismiss these appeals. See generally

id. R. 42.3(a),(b),(c).



                                                                 GINA M. BENAVIDES
                                                                 Justice

Delivered and filed on the
3rd day of June, 2021.




                                              4